

AGREEMENT OF SALE


AGREEMENT OF SALE, made August 1, 2007 between Sangamon Associates, Inc., a New
Jersey corporation, having an address at 50 South Main Street, Pennington, NJ
08534 (“Purchaser”), and Flagship Insurance, Inc. a Massachusetts corporation,
having an address at 414 County Street, New Bedford MA 02741 (“Seller”).


WITNESSETH


WHEREAS, Purchaser desires to acquire, and Seller desires to sell, the assets of
the business known as Flagship Insurance hereinafter specified, upon the terms
and conditions hereinafter set forth, and


NOW, THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and other valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto agree as follows:


1.           Agreement to Sell.  This is an asset purchase only and Purchaser is
not and will not assume any liabilities of the Seller other than those
explicitly stated in Exhibit J.  Seller agrees to sell, transfer and deliver to
Purchaser, and Purchaser agrees to purchase, upon the terms and conditions
hereinafter set forth, the following assets of the business known as Flagship
Insurance (collectively, the “Assets” or “Business Assets”):


(a)           The supplies, furniture, equipment, fixtures and improvements
described in Exhibit D herein and all similar items acquired or owned by the
business on or before the closing date as the same shall exist on the closing
date.


(b)           The entire book of business (including all books and records and
renewal rights) of all property and casualty insurance business of the Seller
thereof (the “Business”).


(c)           The goodwill of the business.


(d)           The trade name(s) associated with the business; as well all
telephone numbers and listings, as more fully described below at section (10)
and Exhibit G.






2.           Purchase Price.  The purchase price to be paid by Purchaser for the
Assets of the Business (as described in section “1”, supra) is Seven Hundred
Thousand and 00/100 Dollars ($700,000.00), payable as follows:


(a)(i) Six Hundred Thousand ($600,000.00)  to be paid to Seller at the time and
place of closing; and (ii) the balance of One Hundred Thousand Dollars and
00/100 ($100,000.00) to be paid to Seller in equal monthly installments as
follows:  Eleven (11) consecutive monthly payments in the amount of Eight
Thousand Three Hundred Thirty Three and 33/100 Dollars ($8,333.33 ) per month,
and one final payment  in the amount of Eight Thousand Three

 
1

--------------------------------------------------------------------------------

 

Hundred Thirty Three and 37/100 Dollars ($8,333.37), commencing with the first
monthly installment payment due on 90 days after the closing of this Agreement
-November 1, 2007.  These monthly payments are comprised of interest and
principal as set forth in the schedule annexed hereto as Exhibit “I”, in order
to comply with applicable Internal Revenue Service regulations.  The parties
will execute and deliver a Promissory Note by Purchaser to Seller in said
amount, substantially in the form of Exhibit H hereto (the “Promissory Note”).


(b)  
Security Interest In Receivables:  With respect to the Twelve (12) periodic
monthly payments owed by Purchaser to Seller as detailed in paragraph
“2(a)(ii)”, in the amount of One Hundred Thousand Dollars and 00/100
($100,000.00), as collateral security for said stated obligations, Purchaser
grants the following security interest to Seller:  (a) To secure payment of the
sums described in paragraph 2(a)(ii) hereof, Purchaser’s subsidiary Flagship
Landing Insurance Agency, Inc. (the licensed entity that will be operating the
brokerage being purchased from Seller) hereby grants to Seller a security
interest in and to the Assets, as of the closing date, which are purchased from
Seller pursuant to this Agreement.



(c)  
Adjustments to Payout. Payments pursuant to Section 2(a)ii are contingent upon
the revenue of the assets acquired to be in excess of Seven Hundred Thousand
Dollars 00/100 ($700,000) for the most recent 12 month period of the
payment.  In the event that revenue fall below said amount, the payment for that
period will be adjusted on a pro rata basis, calculated as follows total revenue
for the   most recent 12 months dividend by Seven Hundred Thousand Dollars
00/100 times the payment.



3.           Acceptable Funds.  All money payable under this agreement, unless
otherwise specified, shall be paid either: (a) in cash, but not more than
$1,000.00 shall be paid in cash; (b) by good certified check of Purchaser, or
official check of any bank, savings bank, trust company, or savings and loan
association which is a member of the New York Clearing House, payable to the
direct order of Seller; (c) wire transfer or (d) as otherwise agreed to in
writing by the parties or their attorneys.


4.           The Closing.  The “closing” means the settlement of the obligations
of Seller and Purchaser to each other under this agreement, including the
payment of the purchase price to Seller as provided in Article 2 hereof and the
delivery of the closing documents provided for in Article 5 hereof.  The closing
shall be held at the offices of Seller at 10:00 a.m. on or about August 1, 2007
(the “closing date”).


5.           Effective Date of Transfer of Business and Obligations, and Rights
to Commissions and other Business Income.  All of the Seller’s assets conveyed
under the terms of this Agreement shall be transferred as of the closing
date.  With respect to those assets consisting of commission income, fees, and
any other income streams earned by the Seller in the ordinary course of
operating the brokerage, said assets shall be conveyed pursuant to the following
procedures:


A.
For “agency bill” policies (which are defined as policies written by the
business/brokerage where premiums – including earned commission – are


 
2

--------------------------------------------------------------------------------

 

 
billed for by and/or are collected directly by the business/brokerage), the
policy inception date will be deemed the day on which the policy was written,
and Purchaser shall be entitled to all agency bill commissions for policies (by
whomever written) with an inception date on or subsequent to the closing date.
For Agency billed policies, for which the Seller has received full payment of
its commission prior to the closing date, for a period of 120 days after closing
any Agency billed cancellations in which commissions were paid to Seller shall
be offset against payment due as stated in section 2.b.ii.



B.
Purchaser shall be entitled to all commissions for “direct bill” policies (which
are defined as policies written by the business/brokerage where premiums –
including earned commissions – are billed for and/or are collected directly by
the insurance company with whom the policy was placed), or other positive
statement balances associated with direct bill Policies (by whomever written)
for all policies with an inception date on or subsequent to the Closing Date.



C.
Purchaser shall be entitled to all policy fees (including but not limited to all
copy fees, administrative fees, broker fees, specialty fees, MVR fees, etc.) for
all policies (by whomever written) which are received by Seller or Purchaser
from any person on or after the closing date.  If Purchaser becomes aware of any
commissions paid to Seller but otherwise owed to Purchaser as described above,
Purchaser may offset any amounts due Seller pursuant to paragraph 2(a)(ii), if
any, or Purchaser may demand reimbursement from Seller, in which case Seller
agrees to fully and promptly reimburse Purchaser.



D.
The Purchaser shall pay to the Seller a pro rata share of bonus paid by
insurance companies for business produced in the calendar year 2007 including
but not limited to OneBeacon, Encompass, etc,  that the Seller was appointed to
prior to acquisition.  The pro rata share shall be based on the months of
ownership prior to the purchase, which in this case will be 7 months of the 12
months or 58% of said bonus for the calendar year 2007.  Any and all such
bonuses earned as a result of policies/risks written by Seller prior to the
Closing Date shall be the property of Seller and payable to Seller by Purchaser
if received by Purchaser after the Closing Date.  In the event that the
insurance company does not pay a bonus for business written in 2007, the
Purchaser shall have no further obligation to the Seller.



E.
Seller shall be liable for all debts, premiums, claims, statement balances
reflected on insurance company statements dated prior to the closing date, and
other obligations incurred prior to the closing date.  All accounts receivables
for policies written prior to the closing date shall remain the separate
property of the Seller, although such accounts receivables will be collected by
Purchaser, provided that Seller pays all debts, premiums, claims, statement
balances reflected on such company statements dated prior to the closing date,
and other obligations incurred prior to closing date.  Seller acknowledges that
the value of the assets sold pursuant to this Agreement might be diminished if
Seller does not promptly pay its obligations to Customers, Companies and/or
other Persons for agency related expenses, including without limitation, the net
policy premiums (or return premiums) on policies written (or cancelled) prior to
the closing date.  As such, if Purchaser becomes aware that any such pre-closing
agency related expenses have not been paid when due, then Purchaser may elect,
but is not obligated, to pay any such amounts on behalf


 
3

--------------------------------------------------------------------------------

 

 
of Seller, in which event, at Purchaser’s sole option, Purchaser may offset any
amounts due Seller pursuant to paragraph 2(a)(ii), if any, or Purchaser may
demand reimbursement from Seller, in which case Seller agrees to fully and
promptly reimburse Purchaser.



F.
Purchaser, on behalf of Seller, will attempt to collect all funds, including all
accounts receivable, owed to Seller for any policies written prior to the
closing date.  Seller shall appoint Purchaser as its attorney in fact to endorse
checks made payable to Seller by policy owners, Companies or other Persons by
executing a limited power of attorney for such purpose, which is attached hereto
as Exhibit H and incorporated herein by this reference.  Any funds collected by
Purchaser for the Seller will be remitted to Seller on a monthly basis, net of
any outstanding pre-closing debts, premiums, claims, or statement balances
reflected on Company statements dated prior to the closing date, and other
pre-closing unsatisfied obligations for which Seller is responsible pursuant to
this Agreement.  Accompanying each such monthly payment to Seller shall be a
simple accounting of income received, and liabilities (if any) deducted, with
supporting documentation.  For no less than a period of ninety (90) days after
closing, Purchaser shall provide Seller with access to monthly agent statements
for the specific purpose of verifying the amount of “agency billed” premiums
deposited to Purchaser’s receipt trust account which may be due Seller for
agency bill Policies written prior to the closing date and attributable to
Policies that are part of the book of business sold pursuant to this
Agreement.  Such access shall be upon reasonable request, and during such times
and upon such conditions as shall not unreasonably impair the operations of
Purchaser.  Seller agrees to respect the confidential nature of such
information.  Seller agrees that in the event there are outstanding debts,
premiums, return premiums, claims, statement balances and/or other obligations
on Policies written prior to the closing date, Purchaser, at its sole
discretion, may offset any amounts collected pursuant to this paragraph 5(c)
from amounts owed to Seller pursuant to this paragraph 5(c).  In the event such
amounts collected are insufficient to satisfy any outstanding debts, premiums,
return premiums, claims, statement balances and/or other obligations on
Policies, at Purchaser’s sole option, Purchaser may offset any remaining amounts
due Seller pursuant to paragraph 2(d), if any, or Purchaser may demand
reimbursement from Seller, in which case Seller agrees to fully and promptly
reimburse Purchaser.

 


G.
For 120 days after the closing date Seller shall be responsible for payment to
Purchaser of commissions on any reduction of premiums which result from policy
cancellations for any policies Seller produced, and which are reflected on any
Company statement dated after the closing date.  After the closing date, Seller
shall be responsible for any additional amounts due Customer, Companies or other
Persons which result from policy cancellations, policy endorsements, or policy
audits for policies which are reflected on any Company statement dated prior to
(or first recorded on Company statements dated prior to) the closing date.

 


H.
Seller shall remit to Purchaser on the closing date any funds received by Seller
for Policies written on or subsequent to the closing date.


 
4

--------------------------------------------------------------------------------

 

I. 
 
Purchaser shall be entitled to all profit sharing commissions, bonus
commissions, performance compensation, prizes and trips, advertising allowances
or override commissions on policies produced or written on or after the closing
date which might be received by Seller or Purchaser after the closing date,
except as provided for in Section 6(D).



6.           Closing Documents.  At the closing Seller shall execute and deliver
to Purchaser:


(a)           A Bill of Sale substantially in the form of Exhibit B hereto.


(b)           Assets free and clear of all encumbrances.


(c)           Such other instruments as may be necessary or proper to transfer
to Purchaser all other ownership interests in the Assets to be transferred under
this agreement.


At the closing, Purchaser shall execute and deliver, or cause to be executed and
delivered, to Seller:


(d)           The Promissory Note in the form of Exhibit H hereto as provided
for in Article 2 hereof.




7.           Closing Adjustments.  The following items shall be apportioned as
of midnight of the day preceding the closing date, where applicable:


Any error or omissions in computing apportionments shall be corrected after the
closing.  This provision shall survive the closing.


8.           Use of Purchase Price to Pay Encumbrances.  If there is any lien or
encumbrance against Assets, or anything else affecting this sale, which Seller
is obligated to pay and discharge at the closing, Seller may use any portion of
the balance of the purchase price to discharge it, or Seller may allow to
Purchaser the amount thereof as a credit at the closing.  Purchaser agrees to
provide separate certified checks as reasonably requested to assist in clearing
up these matters.

(a) 
          Whereas the Seller has identified Oak Street Funding in the amount
of  Three Hundred Forty Six Thousand, Eight Hundred Twenty Five Thousand Dollars
23/100 (346,825.23)
   
(b) 
          Whereas the Seller has identified Insurance Innovators in the amount
of Once Hundred Eighteen Thousand Four Hundred Thirty Nine Dollars 26/100
($118,439.26)

 
9.           Use of Names and PO Box and Telephone Numbers.  As a result of the
sale contemplated herein, the Purchaser shall on and after the date of closing
be entitled to the use of the Seller’s name and trade names described in
paragraph 1 hereof and listed on Exhibit G attached hereto.  Furthermore, the
Seller shall not use or authorize anyone else to use said name or trade
names.  The Purchaser shall acquire all rights to

 
5

--------------------------------------------------------------------------------

 

the telephone listings, telephone numbers, telefax numbers, email addresses,
websites, physical addresses, and post office boxes listed under Seller’s or
said trade names.  The Seller will provide the Purchaser with the corporate
resolution for the name change from Flagship Insurance, Inc. to Kestenbaum
Holdings, Inc., within 90 days of closing.


10.           Compliance with all Applicable Massachusetts State Insurance Laws,
Insurance Department Rules and regulations, and MAIP Rules and
Regulations.  Purchaser represents that it is an insurance broker duly licensed
in the Massachusetts to act as such, in good standing with the Massachusetts
State Department of Insurance.  Purchaser also represents to Seller that it is
duly authorized to open, maintain and monitor a trust/escrow/premium account
pursuant to applicable State laws and regulations.  To that end, at the time of
closing Purchaser shall show proof of the existence of an appropriate
trust/escrow/premium account, and shall transfer as allowed by law all funds
held in trust by Seller for the benefit of insureds or insurers into Purchaser’s
account, unless to do so at the time of closing is contrary to Insurance
Department laws or rules.  In such a case, from the point of closing forward all
new funds properly belonging in such a trust/escrow/premium account for new
business written by Purchaser’s new licensee shall be deposited into Purchaser’s
trust/escrow/premium account, and Seller shall maintain its existing account
until all trust/escrow/premium funds therein are dispersed to the appropriate
payees.  From and after the date of closing Seller shall have no liability for
any irregularities in Purchaser’s trust/escrow/premium accounts, and in the
event of any disciplinary inquiry, hearing or enforcement by the Department of
Insurance or the MAIP arising from any post-closing transactions or
irregularities, Purchaser agrees to defend, indemnify and hold harmless the
seller from any all costs, liabilities, and damages arising from same, including
but not limited to attorneys fees and fines and penalties.



11.           Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows:


(a)           Seller is a corporation duly organized and validly existing under
the laws of Massachusetts, and is duly licensed as an insurance broker in MA,
NY, CT, and RI..  Seller has full power and authority to conduct its business as
now carried on, and to carry out and perform its undertakings and obligations as
provided herein.


(b)           No action, approval, consent or authorization of any government
authority is necessary for Seller to consummate the transactions contemplated
hereby, except to the extent that applicable laws might require seller to notify
the Massachusetts Insurance Department of a change of address or status as
licensee.


(c)           Seller is the owner of and has good and marketable title and /or
rights of ownership to the Assets, free of all liens, claims and encumbrances,
except as may be set forth herein.


(d)           There are no violations of any law or governmental rule or
regulations pending against Seller or the Assets hereto.


(e)           There are no judgments, liens, suits, actions or proceedings
pending

 
6

--------------------------------------------------------------------------------

 

against Seller or the Assets.


(f)            Seller owns the rights to the insurance expirations and these are
delivered with good title.


(g)           Seller will use its best efforts to assist the Purchaser with
transferring the Insurance Company Appointments to the Purchaser.


(h)  
         Seller has had no material adverse changes in its business.



(i)            Seller and Bruce Kestenbaum, individually (collectively, the
“Selling Parties”)agree that they will not engage directly or indirectly in the
business of selling Policies in or within a fifty (50) mile radius of 414 County
Street New Bedford, MA for a period of three (3) years from and after the
closing date except as an employee or broker for the Purchaser.  Selling Parties
further agree that for a period of five (5) years from and after the termination
of Bruce Kestenbaum or closing date whichever is greater, they will not directly
or indirectly solicit or write Policies for any customers that are a part of the
book of business sold pursuant to this Agreement and will not directly or
indirectly attempt to divert any customer that is a part of the book of business
sold pursuant to this Agreement from continuing to do business with
Purchaser.  In addition, Selling Parties agree not to make any disparaging
statements about Purchaser, its assigns or the Agency Assets.  Selling Parties
agree not to provide any customer lists, customer records, customer files,
customer renewal or expiration lists, or other confidential information
regarding the Customer Accounts sold pursuant to this Agreement to any Person
without Purchaser’s prior written consent.  Finally, Selling Parties agree that
they will not, for a period of two (2) years following the closing date,
directly or indirectly, solicit any of the producers or employees associated
with the Agency Assets to work for or contract with Seller. The parties
acknowledge and agree that the period associated with any of the restrictive
covenants contained in this paragraph 10(i) shall be suspended during any period
of violation and/or any period of time required to enforce this covenant by
settlement, mediation, arbitration, litigation, threat of arbitration or threat
of litigation. Moreover, Selling Parties agree that violation of the covenants
set forth in this paragraph 10(i) will cause Purchaser irreparable harm and
Purchaser shall be entitled to the immediate issuance of a temporary restraining
order for any violations hereof.  The parties also acknowledge that the
covenants set forth in this paragraph 10(i) are material to this agreement, that
the covenants contained in this paragraph 10(i) are reasonable and necessary,
and that Seller has received sufficient and adequate consideration for same.


12.           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller as follows:


(a)           Purchaser is a corporation duly organized and validly existing
under the laws of New Jersey, and is duly licensed as an insurance broker by the
State of Massachusetts.  Purchaser has full power and authority to carry out and
perform its undertakings and obligations as provided herein, including the legal
right and capacity to open and maintain a trust/escrow/premium account as
described in section “11’, supra..  The execution and delivery by Purchaser

 
7

--------------------------------------------------------------------------------

 

of this agreement and the consummation of the transactions contemplated herein
have been duly authorized by the Board of Directors of Purchaser and will not
conflict with or breach any provision of the Certificate of Incorporation or
by-laws of Purchaser.


(b)           No action, approval, consent or authorization of any governmental
authority is necessary for Purchaser to consummate the transactions contemplated
hereby.


(c)           There are not judgments, liens, suits, actions or proceedings
pending or, to the best of Purchaser's knowledge, threatened against Purchaser
or its property.


13.           No Other Representations.  Purchaser acknowledges that neither
Seller nor any representative or agent of Seller has made any representation or
warranty (expressed or implied) regarding the Assets or the business, or any
matter or thing affecting or relating to this agreement, except as specifically
set forth in this agreement.  Seller shall not be liable or bound in any manner
by any oral or written statement, representation, warranty, agreement or
information pertaining to the Assets or the business or this
agreement.  Purchaser has inspected the Assets, Purchaser agrees to take the
Assets “as is” and in their present condition, subject to reasonable use, wear,
tear and deterioration between now and the closing date.


14.           Conduct of the Business.  Seller, until the closing, shall conduct
the business in the normal, useful and regular manner.


Unless and until the closing shall take place, Purchaser shall hold in
confidence all information obtained in connections with this agreement, and, if
for any reason the closing shall not take place, Purchaser shall return to
Seller all documents received hereunder.


15.           Income and Expenses Before and After the Closing.  Except as
setforth in Section 5(A-I) or otherwise provided in this agreement, Seller shall
be liable for the payment of all bills for payroll, accrued vacations,
merchandise, goods, services, utilities, inventory delivered to the business,
and any other liability incurred before the closing; and Purchaser shall be
liable for the payment of all bills for payroll, vacation, merchandise, goods,
services, utilities and inventory delivered to the business, and any other
liability, incurred on or after the date of closing.


The provisions of this Article shall survive the closing.


16.           Conditions to Closing:  The obligations of the parties to close
hereunder are subject to the following conditions:


(a)           All of the terms, covenants and conditions to be complied with or
performed by the other parties under this agreement on or before the closing
shall have been complied with or performed in all material respects.


(b)           Execution of Employment and/or Broker/Producer Agreements between
the Purchaser and Bruce Kestenbaum and Brian Breton .


(b)           All representations or warranties of the other parties herein are
true in all material respects as of the closing date.

 
8

--------------------------------------------------------------------------------

 



(c)           On the closing date, there shall be no liens or encumbrances
against the Assets.


17.           Risk of Loss  The risk of loss to the assets of the business sold
hereunder, until the closing, is assumed and shall be borne by Seller.




18.           Default (a) In the event that the Purchaser shall fail to pay the
amount due on the date of closing as described in paragraph 2(a,b,c) hereof,
then this Agreement shall immediately become null and void and the Seller shall
be entitled to retain the earnest money described in paragraph 2(a) hereof as
liquidated damages.  In said event, this Agreement shall thereafter be null and
void.


(b) In the event that the Purchaser shall fail to make any of the installment
payments described in paragraph 2(a) hereof within fifteen (15) days of the
payment due date, then the Seller, or their authorized agents, shall give
written notice of such default to the Purchaser at the address shown
hereinafter.  In the event Purchaser fails to cure its default within thirty
(30) days, Seller shall be entitled to exercise the rights and remedies
available to Seller allowed by applicable law.
 
19.           Brokerage.  The parties hereto represent and warrant to each other
that they have not dealt with any broker, consultant or finder in connection
with this agreement or the transactions contemplated hereby, other than NEW
WORLD CAPITAL GROUP,INC., and no other consultant or any other person is
entitled to receive any brokerage commission, finder's fee, advisory fee or
similar compensation in connection with this agreement or the transactions
contemplated hereby.  Each of the parties shall indemnify and hold the other
parties harmless from and against all liability, claim, loss damage or expense,
including reasonable attorney's fees, pertaining to any other broker, finder or
other person with whom such party has dealt. The provisions of this Article 19
shall survive the closing.


Purchaser shall pay the advisory (broker's) fee and said fee is only due and
owning to NEW WORLD CAPITAL GROUP, INC. upon closing of this
Agreement.  Purchaser shall also pay any and all brokerage fees to NEW WORLD
CAPITAL GROUP, INC. owing for the sale of business referred to herein.


20.           Assignment.  It is agreed that Purchaser has the unconditional
right to assign or transfer any or all of Purchaser’s rights and obligations
obtained or incurred pursuant to this agreement to a qualified assignee or
purchaser capable and having financial resources to honor all commitments
contained herein, as may be determined by Purchaser.  In the event of any such
assignment or transfer, Purchaser hereby guaranties all payments due Seller
under the terms of this Agreement.


21.           Notices.  All notices, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been properly given if delivered by hand or by Federal Express courier or
by registered or certified mail, return receipt requested, with postage prepaid,
to Seller or Purchaser, as the case may be, at their addresses first above
written, or at such other addresses as they may designate by notice given
hereunder.  Copies of all such notices, demands and other communications
simultaneously shall be given in the aforesaid manner to

 
9

--------------------------------------------------------------------------------

 

Seller's attorney,
                                                                      and to
Purchaser, Sangamon Associates, Inc. PO Box 471 Pennington, NJ 08534.  The
respective attorneys or representatives for the parties hereby are authorized to
give any notice required or permitted hereunder and to agree to adjournments of
the closing.


22.           Survival.  None of the representations, warranties, covenants, or
other obligations of Seller hereunder shall survive the closing, except as
expressly provided herein and then only for a period of one year from the
closing date.  Acceptance of the Bill of Sale by Purchaser shall be deemed full
and complete performance and discharge of every agreement and obligations on the
part of Seller hereunder, except those, if any, which expressly are stated
herein to survive the closing, and then such survival shall be only for a period
of one year.


23.           Entire Agreement.  This agreement contains all of the terms agreed
upon between Seller and Purchaser with respect to the subject matter
hereof.  This agreement has been entered into after full investigation.  All
prior oral or written statements, representations, promises, understandings and
agreements of Seller and Purchaser are merged into and superseded by this
agreement, which alone fully and completely expresses their agreement.


24.           Changes Must be in Writing.  No delay or omission by either Seller
or Purchaser in exercising any right shall operate as a waiver of such right or
any other right.  This agreement may not be altered, amended, changed, modified,
waived or terminated in any waiver by any party of any waiver or any breach
hereunder shall be deemed a waiver of any other or subsequent breach.


25.           Captions and Exhibits.  The captions in this agreement are for
convenience only and are not to be considered in construing this agreement.  The
Exhibits annexed to this agreement are an integral part of this agreement, and
where there is any reference to this Agreement it shall be deemed to include
said Exhibits.


26.           Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.  If any provisions of
this agreement shall be unenforceable or invalid, such enforceability or
invalidity shall not affect the remaining provisions of this agreement.


27.           Binding Effect. This agreement shall not be considered an offer or
an acceptance of an offer by Seller, and shall not be binding upon Seller until
executed and delivered by both Seller and Purchaser.  Upon such execution and
delivery, this agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.


28.           Hold Harmless Guaranty.   (a) Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless for any and all liability that may
arise by reason of Seller's or Seller's owner’s, directors, officers, employees
and independent contractors negligence or failure to renew, issue or otherwise
service any policy prior to the date of closing, it being agreed that any
liability for such errors and omissions in the transaction of business shall
vest solely with Seller.  Further, Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless from and against any and all
claims made by any Person for Seller’s, Seller’s owners, directors, officers,
employees and independent contractors actions and/or inactions prior to the
closing date.

 
10

--------------------------------------------------------------------------------

 



(b) Purchaser hereby agrees and promises to hold Seller harmless for any and all
liability that may arise by reason of Purchaser’s or Purchaser’s owners,
directors, officers, employees and independent contractors negligence or failure
to renew, issue or otherwise service any Policy on or after the date of closing,
it being agreed that any liability for such errors and omissions in the
transaction of business shall vest solely with Purchaser. Further, Purchaser
hereby agrees and promises to indemnify, defend and hold Seller harmless from
and against any and all claims made by any Person or entity for Purchaser’s, or
Purchaser’s owners, directors, officers, employees and independent contractors
actions and/or inactions on or after the closing date, including but not limited
to any fines and penalties assessed or levied by the Department of Insurance
arising from any conduct of the Purchaser.


29.           Mediation  Any issue, claim or dispute that may arise out of or in
connection with this Agreement (including any exhibits, addenda or other
document executed in connection herewith) and which Purchaser and Seller are not
able to resolve themselves by negotiation, shall be in the first instance
submitted to mediation in a manner agreed to by Purchaser and Seller.  Purchaser
and Seller agree to use mediation to attempt to resolve such issue, claim or
dispute prior to filing any legal proceedings in court.  Purchaser and Seller
will select an independent mediator agreeable to both parties.  The mediator
will communicate with the parties to arrange and convene the mediation process
that will be most efficient, convenient and effective for both parties.  The
costs of the mediation and fees of the mediator will be borne equally by
Purchaser and Seller.  The parties will cooperate with the mediator in coming to
a reasonable agreement on the mediation arrangements which will include the time
and place for conducting the mediation, who will attend or participate in the
mediation and what information and written material will be exchanged before the
mediation.  The mediation will be conducted at a place agreeable to both
Purchaser and Seller.


30.           Legal Fees In the Event of Litigation.  In the event that any
legal proceeding is brought with respect to this Agreement, the prevailing party
shall be entitled to be reimbursed for and/or have judgment for all of their
costs and expenses, including reasonable attorney's fees and legal expenses.


IN WITNESS WHEREOF, the parties have executed this agreement the date first
above written.


ATTEST:                                                      SANGAMON
ASSOCIATES, INC.
 
/s/ Kevin Couglin                                       /s/ William F. Cleave
By: Kevin Coughlin,                                  By: William F. Cleave,
Chief Executive Officer                              President
 
                                                                       FLAGSHIP
INSURANCE, INC.
                                                                      /s/ Bruce
Kestenbaum
                                                                      By: Bruce
Kestenbaum,
                                                                      President







 
11

--------------------------------------------------------------------------------

 

EXHIBIT A.
AGREEMENT NOT TO SOLICIT OR COMPETE, DISPARAGE, ETC.




The undersigned agree(s) to and is (are) bound by the covenants/representations
set forth in paragraph 12(i) herein and specifically acknowledge that the
covenants contained in said paragraph are assignable and are reasonable and
necessary and that the undersigned has received ample consideration for same.
 
 
/s/ Bruce Kestenbaum
By: Bruce Kestenbaum, individually

 
 
 
 
 
 
 
 

 

 
12

--------------------------------------------------------------------------------

 

Exhibit B to Agreement for Purchase of Agency Assets


BILL OF SALE






Now on this 3rd day of August, 2007, for good and valuable consideration, the
receipt of which is hereby acknowledged, Flagship Insurance, Inc., as Seller,
hereby sells, transfers, assigns and conveys unto Sangamon Associates, Inc., as
Purchaser, all of the Seller's right, title and interest in and to the Agency
Assets carried under the name of Flagship Insurance Inc.., or any variation
thereof, located at and used in the agency operations located at 414 County
Street, New Bedford, MA.  Such sale shall consist of and include Seller’s:
general “book of insurance business”; all customer accounts associated with all
Policies related to Insurance Services, Investment Services, Banking Services
and Credit Services; goodwill; all electronic and paper customer lists; all
electronic and paper customer records; all electronic and paper customer files;
all customer renewals; all telephone numbers, post office boxes, addresses,
trade names; all sweep accounts and other business related bank accounts; and
all other intangible assets associated with Seller’s agency.  Such sale shall
also include the office equipment and other personal property specifically
identified on the listing attached hereto.


All assets are hereby conveyed unto Purchaser, free and clear of any claims,
liens, taxes and encumbrances whatever.


                                                                                                SELLER



                                                                                              /s/
Bruce Kestenbaum
                                                                                              Name:  Bruce
Kestenbaum
                                                                                             
Title:    President


State of Massachusetts  )
                                               ss:
County of Bristol             )

 
Be it remembered that on this 3rd day of August, 2007 , before me, a Notary
Public, in and for the County and State aforesaid, appeared Bruce Kestenbaum who
is known to me and who executed the above and foregoing Bill of Sale.




/s/ Sharon Lee Rocha
                                                                                                                                               
Notary Public
 
                                                                                                                                          Notary
Seal:  Sharon Lee Rocha
                                                                                                                                                                 
Notary Public
                                                                                                                                                                  Commonwealth
of Massachusetts                                        
                                                                                                                                                                 
My Commission Expires: February 7, 2014
 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 

Exhibit C to Agreement for Purchase of Agency Assets


 
TRANSFER LETTER
 


(Date)


ATTENTION:  Agency Licensing / Agency Contracting / Marketing Department /
Underwriting Department / Accounting Department


Re:           Transfer of Flagship Insurance, Inc. (Agency Code
No._____________)
 


To Whom It May Concern:


Be advised that Flagship Insurance, Inc. of New Bedford MA has sold its agency
assets to Sangamon Associates, Inc. effective on July 31, 2007.  Please route
this transfer letter to the proper department so that the agent of record for
the policies assigned to Flagship Insurance, Inc. will be transferred to
Sangamon Associates, Inc.


 The following information about Sangamon Associates, Inc. is provided to
expedite the process:


Primary Contact                                                   William F.
Cleave
Voice Phone Number                                           609 818 9534
Fax Phone Number                                               609 818 9535
Email
Address                                                      bcleave@sangamonassociates.com
 
Street Address:                                                     50 S. Main
Street
 
City, State and Zip Code:                                     Pennington, NJ
08534
 
Tax Identification
Number:                                                                                     


Sangamon Associates, Inc. accepts transfer of the referenced policies.


Thank you for your time and attention to this matter.




_____________________________
By:
Title:





 
14

--------------------------------------------------------------------------------

 

Exhibit D to Agreement for Purchase of Agency Assets


LISTING OF OFFICE EQUIPMENT AND OTHER PERSONAL PROPERTY


 


 
 
1.   All tangible assets too numerous to mention, affixed to the property or
not, located at the Seller's agency facilities or associated with Seller's
agency operations at 414 County Street, New Bedford MA 02741.  Such assets
include but are not limited to fax machines, phones, website, typewriters,
copiers, printers, supplies, office furniture, appliances, office equipment and
office decorations.

 


The above listing specifically identifies the office equipment and personal
property which are a part of the assets being sold pursuant to our Agreement and
further identifies the office equipment and personal property specifically
excluded from the assets being sold.  Seller agrees that any office equipment
and personal property not specifically excluded herein shall be construed as
office equipment and personal property which are part of the assets being sold
pursuant to this Agreement.




Seller:                                                                                                   
Purchaser:
 
/s/  Bruce
Kestenbaum                                                                      
/s/ William F. Cleave
By: Bruce
Kestenbaum                                                                     
 By: William F. Cleave
Title:
President                                                                                    
Title: President


                                                                                                               
/s/ Kevin M. Coughlin
By:  Kevin M. Coughlin
Title: Chief Executive Officer



 
15

--------------------------------------------------------------------------------

 

Exhibit E to Agreement for Purchase of Agency Assets


 
AFFIDAVIT
 


STATE OF MASSACHUSETTS    )
                                                                 SS:
COUNTY OF BRISTOL                    )


COMES NOW, the undersigned, having first been duly sworn on oath, states and
alleges as follows:


 
1.The undersigned is sufficiently familiar with insurance industry accounting
processes to understand what documents are required by Flagship Insurance, Inc.
to verify commissions from independent sources such as insurance companies and
managing general agents and these documents are attached.



 
2.The attached documents are originals or copies certified by the undersigned to
be accurate representations of the originals.  The attached documents are full
and complete records and have not been altered.



 
3.The undersigned is not aware of any circumstances which would make the
attached documents unreliable for forecasting future commissions.  Such
circumstances could include (a) the actual or pending cancellation or
non-renewal of policies which are not recorded on the attached documents; (b)
insurance company changes in underwriting, organization, premiums or management;
(c) the actual, pending or threatened Company contract cancellation, whether
written or verbal; or (d) regulatory changes.



 
4.The attached documents include full and complete statements for the following
listing of insurance companies and general agents for the period of _____, _____
to ______, ______.



Dated: August 1, 2007

 
SEE ATTACHED LISTING


The attached documents are originals or certified copies of original documents
necessary for Flagship Insurance, Inc.. to verify commissions from independent
sources pursuant to paragraph 10(B) of the Agreement and the undersigned hereby
certifies the attached to be accurate originals thereof or representations of
originals.


SELLER:




/s/  Bruce Kestenbaum
Name:  Bruce Kestenbaum
Title:   President




State of Massachusetts   )
                                                 ss:
County of Bristol              )
 
 Be it remembered that on this 3rd day of August, 2007, before me, a Notary
Public, in and for the County and State aforesaid, appeared James Hambric who is
known to me and who executed the above and foregoing Affidavit.

/s/ Sharon Lee Rocha
                                                                                                                                               
Notary Public
 
                                                                                                                                          Notary
Seal:  Sharon Lee Rocha
                                                                                                                                                                 
Notary Public
                                                                                                                                                                  Commonwealth
of Massachusetts                                        
                                                                                                                                                                 
My Commission Expires: February 7, 2014
 

 
17

--------------------------------------------------------------------------------

 





Exhibit F to Agreement for Purchase of Agency Assets


LISTING OF AGREEMENTS
 


 


 
The above listing specifically identifies all written and verbal agreements that
Seller currently has, or has had during the past twelve (12) months, with
licensed producers, representatives, agents or other Persons related to Seller’s
Agency Assets.


Seller:                                                                                                  
 Purchaser:




/s/ Bruce
Kestenbaum                                                                        /s/
William F. Cleave
By:    Bruce
Kestenbaum                                                                    William
F. Cleave
Title:
President                                                                                     Title:
President


/s/ Kevin M. Coughlin
Kevin M. Coughlin
Chief Executive Officer
 
 
 
 
 

 
18

--------------------------------------------------------------------------------

 

 


Exhibit G to Agreement for Purchase of Agency Assets


LISTING OF TRADE NAMES, ETC.

 


 
1.           Trade
Names:                                                          Flagship
Insurance
 
Rutkowski & Kestenbaum
 
R&K
 
2.           Business addresses:                                             414
County Street, New Bedford, MA 02741
 
3.           Websites/Email
Addresses:                                 www.flagshipins.com
 
4.           Telephone and telefax
numbers:                          _______________________ (telephone)
 
_______________________ (fax)
 
_______________________ (cell)
 
5.           Former
owners:                                                      _________________________________
 
6.           Secondary Locations:                                          NONE
 
7.           Former
Locations:                                                NONE
 
8.           Home Address of
owner:                                   ___________________________________
 
Seller warrants and represents the above listing specifically identifies all
trade names Seller currently uses or has used; all locations at or from which
Seller conducts or has conducted agency business; all websites and email
addresses; all telephone and telefax numbers; Seller’s chief executive office if
Seller conducts business at more than one location; place of individual Seller’s
current and past places of residence (past five (5) years) and the period during
which Seller resided at such place; names of prior owners of any of the Agency
Assets; all sweep accounts and other business related bank accounts; and the
location of Agency Assets for preceding five (5) years.


Seller:                                                                                                 
Purchaser:
 
/s/ Bruce
Kestenbaum                                                                       
/s/ William F. Cleave

By:    Bruce
Kestenbaum                                                                   
By: William F. Cleave
Title:
President                                                                                  
 Title: President




Kevin M. Coughlin
                                                                                                               
By:  Kevin M. Coughlin
Title: Chief Executive Officer
 



 
19

--------------------------------------------------------------------------------

 





EXHIBIT H.
PROMISSORY NOTE




$100,000.00                                                                                                                                                                                                                                                                                                                                                                        
August 1, 2007


FOR VALUE RECEIVED, the undersigned, Sangamon Associates, Inc, a New Jersey
corporation (the "Maker"), promises to pay to Bruce Kestenbaum, individually
("Holder"), or order, the principal sum of One Hundred Thousand and No/100
Dollars ($100,000.00), without interest in accordance with and subject to the
terms and conditions of the Purchase Agreement dated August 1, 2007 and herein
contained and set forth.


1.           Amortization.  Principal shall be payable in Eleven (11) monthly
installments of Eight Thousand Three Hundred Thirty Three Dollars and 33/100
($8,333.33), less any adjustments pursuant to Section 5 of the Purchase
Agreement and One monthly payment of Eight Thousand Three Hundred Thirty Three
Dollars and 37/200 ($8,333.37).  If not sooner paid, the entire unpaid principal
balance hereof, together with all other sums, if any, due hereunder shall be and
become due and payable Fifteen (15) months after the date of the closing of the
Purchase Agreement subject to adjustment pursuant to Section 2(a) thereof
("Maturity", or the "Maturity "Date").


2.           Acceleration.  Upon the occurrence of any Event of Default
hereunder the whole sum of principal and all sums due hereunder, if any, shall
become immediately due and payable at the option of the Holder, without notice
to or demand upon the Maker.


3.           Default Interest.  Upon and following the occurrence of any Event
of Default, and so long as the same shall continue, each and every delinquent
payment, if any, including the entire principal balance shall bear interest to
the extent permitted by law at the rate which is equal to ten percent (10%) per
annum (the "Default Rate").


4.           Event of Default.  Each of the following shall constitute an Event
of Default hereunder, and, upon the occurrence of any Event of Default, all
obligations hereunder shall, at the option of the Holder, become immediately due
and payable:  (i) any sum owing hereunder is not paid within fifteen (15) days
of the date when due and continues unpaid for a period of twenty (20) days
following notice of nonpayment from Holder to Maker;  (ii) any petition or
application for a custodian, as defined by Title 11, United States Code (the
"Bankruptcy Code"), or for any form of relief under any provision of the
Bankruptcy Code or any other law pertaining to reorganization, insolvency or
readjustment of debts is filed by or against the undersigned, or any surety or
guarantor of the indebtedness evidenced by this Note (hereinafter referred to as
"said surety or guarantor"), their respective assets or affairs; (iii) the
undersigned makes an assignment for the benefit of creditors, or is granted an
order for relief under any chapter of the Bankruptcy Code; (iv) a custodian, as
defined by the Bankruptcy Code, takes charge of any property of any of the
undersigned (or said surety or guarantor); or (v) garnishment, attachment, levy
or execution is used against any of the property or effects of the undersigned
(or said surety or guarantor) unless released within fifteen (15) days.
 
 
 

 
20

--------------------------------------------------------------------------------

 

5.           Non-Waivers.  It is expressly agreed that the acceptance by the
Holder of any performance which does not comply strictly with the terms of this
Note shall not be deemed to be a waiver of any right of the Holder.


6.           Collection Charges.  In the event of any Event of Default, the
undersigned agrees to pay all costs and collection charges. Should suit or other
action be instituted to collect this Note, or any portion thereof, the
prevailing party shall be entitled to recover from the losing party, in addition
to costs and disbursements allowed by law, such additional sums as attorneys'
fees as the Judge of the Court may adjudge reasonable in such suit or action.




IN WITNESS WHEREOF, Maker has caused this Note to be executed this 1st day of
August, 2007.


 
MAKER:
Sangamon Associates, Inc..

 
 
 
/s/  William F. Cleave

 
By: William F. Cleave

 
President



/s/   Kevin M. Coughlin
By:  Kevin M. Coughlin
Chief Executive Officer
 



 
21

--------------------------------------------------------------------------------

 

Exhibit I
Amortization Schedule



























































 
22

--------------------------------------------------------------------------------

 

Exhibit J.
Liabilities Assumed




1) GE Capital Furniture         $8,591.04  (19 payments at $452.16 with $1.00
buyout)


2) GE Capital Scanner           $1,254.12 (21 payments at $59.72 with $1.00
buyout)


3) GE Capital DocStar           $1,691.80  (4 payments at $422.95 with $1.00
buyout)


4) Great American Phone      $16,509.40 (46 payments at $358.90 with Fair Market
Value buyout)


5) Marlin Computers             $11,141.55 (27 payments at $412.65 with $1.00
buyout)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
23

--------------------------------------------------------------------------------

 
